Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 25, 2015


                                       No. 04-15-00510-CR

                                     Ronnie Ray BROOKS,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR7426
                      The Honorable Sharon S Macrae, Judge Presiding


                                         ORDER

        In 2005, in trial court number 2005-CR-7426, appellant entered into a plea bargain with
the State, pursuant to which he pleaded guilty or nolo contendere to the offense of sexual assault.
Brooks v. State, No. 04-05-00778-CR, 2006 WL 47282, at *1 (Tex. App.—San Antonio Jan. 11,
2006, no pet.). The trial court sentenced appellant to eight years’ confinement and imposed a
$1,200.00 fine in accordance with the plea agreement and signed a certificate stating this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2);
Brooks, 2006 WL 47282, at *1. Appellant timely filed a notice of appeal, and thereafter, the trial
court clerk filed the clerk’s record, which included the trial court’s rule 25.2(a)(2) certification
and the written plea bargain agreement. See TEX. R. APP. P. 25.2(d); Brooks, 2006 WL 47282, at
*1. Because this court is required to dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record,” we rendered an order
advising appellant that his appeal would be dismissed pursuant to rule 25.2(d) of the Texas Rules
of Appellate Procedure unless an amended certification showing that he had the right to appeal
was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Brooks, 2006 WL
47282, at *1. No amended certificate was filed. Accordingly, we dismissed the appeal. See
TEX. R. APP. P. 25.2(d), 37.1; Brooks, 2006 WL 47282, at *1. Our mandate issued on March 27,
2006.
        Despite the foregoing, in 2012 and 2014, in the same trial court number, appellant filed a
number of pro se motions, none of which it appears where ever ruled upon by the trial court.
Then, in April 2015 and August 2015, again in the same trial court number, appellant filed two
pro se notices of appeal. However, appellant failed to state in either notice what order or
judgment is was attempting to appeal. Nevertheless, based on an affidavit of indigency, the trial
court appointed attorney Michael Raign to represent appellant with regard to these “appeals.”

        As noted above, our mandate in trial court number 2005-CR-7426 (appellate number 04-
05-00778-CR) issued on March 27, 2006. Accordingly, it appears this court lacks jurisdiction
over this attempted second appeal from the same judgment — there are no other orders or
judgments in the record from which appellant can appeal. We therefore ORDER appellant to
file a written response in this court on or before September 24, 2015 showing cause why we
should not dismiss this appeal for want of jurisdiction. If appellant does not file a timely
response establishing that we have jurisdiction, we will dismiss the appeal.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court